Title: From George Washington to John Canon, 26 December 1788
From: Washington, George
To: Canon (Cannon), John



Sir,
Mount Vernon December 26th 88

As I have not reed an Answer to my letter which I wrote to you on the 15th of September I have reason to suppose that it never reached your hands, and have therefore enclosed you a duplicate of it, adding, at the same time, that I have never before felt the want of Cash so severely as at present—and of course any monies that may arise from my property under your care could never come more opportunely than at this time. I am Sir, Yr Most Obedt Hble Sevt

Go: Washington

